PER CURIAM
In this original proceeding, petitioners challenge the ballot title for a proposed initiative measure. Petitioners are electors who timely submitted written comments on the Attorney General’s draft ballot title. Therefore, they are entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“AMENDS CRIMINAL LAWS; CREATES NEW FELONIES FOR ASSAULTS INVOLVING PREJUDICE
“QUESTION: Shall criminal code expand felonies for prejudice-based assaults, change coverage of assaults based on perception of victim’s sexual behavior?
“SUMMARY: Amends criminal code. Current intimidation laws punish assaults based on perception of victim’s race, color, religion, national origin, sexual orientation. Measure adds assaults based on perception of victim’s political activities. Measure deletes ‘sexual orientation’ (defined as heterosexuahty, homosexuality or bisexuality), substitutes ‘abnormal and unnatural sexual behavior’ (defined as homosexuality, pedophilia, sadism or masochism). Creates new Class A and B felonies for intentional, knowing or reckless assaults causing serious physical injury with dangerous or deadly weapon, if motivated by listed types of perception of victim.”
Petitioner Wren asserts that the Caption, Question, and Summary are deficient in several ways. Petitioner McCain asserts that the Question is deficient. We have considered petitioners’ arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035. ORS 250.085(4). No more is required. Eaton v. Keisling, 312 Or 582, 824 P2d 1147 (1992).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).